

GENOCEA BIOSCIENCES, INC.
2014 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED


 
Section 1.
Defined Terms

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.
Section 2.
Purpose of Plan

The Plan is intended to enable Eligible Employees of the Company and its
Designated Subsidiaries to use payroll deductions to purchase shares of Stock,
and thereby acquire an interest in the future of the Company. The Plan is
intended to qualify as an “employee stock purchase plan” under Section 423 and
to be exempt from the application and requirements of Section 409A of the Code,
and is to be construed accordingly.
Section 3.
Options to Purchase Stock

Subject to adjustment pursuant to Section 16 of the Plan, the maximum aggregate
number of shares of Stock available for purchase pursuant to the exercise of
Options granted under the Plan to Eligible Employees will be 2,500,007 shares.
The shares of Stock to be delivered upon exercise of Options under the Plan may
be either shares of authorized but unissued Stock, treasury Stock, or Stock
acquired in an open-market transaction. If any Option granted under the Plan
expires or terminates for any reason without having been exercised in full or
ceases for any reason to be exercisable in whole or in part, the unpurchased
shares of Stock subject to such Option will again be available for purchase
pursuant to the exercise of Options under the Plan. If, on an Exercise Date, the
total number of shares of Stock that would otherwise be subject to Options
granted under the Plan exceeds the number of shares then available under the
Plan (after deduction of all shares for which Options have been exercised or are
then outstanding), the Administrator shall make a pro rata allocation of the
shares remaining available for the Option grants in as uniform a manner as shall
be practicable and as it shall determine to be equitable. In such event, the
Administrator shall give written notice to each Participant of such reduction of
the number of Options affected thereby and shall similarly reduce the rate of
payroll deductions, if necessary.
Section 4.
Eligibility

Subject to Section 13 of the Plan, and any exceptions and limitations set forth
in Section 6 of the Plan, or as may be provided elsewhere in the Plan, each
Employee who (a) has been continuously employed by the Company or a Designated
Subsidiary, as applicable, for at least ten (10) business days as of the first
day of any Option Period, (b) customarily works twenty (20) hours or more per
week, and (c) satisfies the requirements set forth in the Plan will be an
Eligible Employee. In no event, however, may an Employee be granted an Option
under the Plan if, immediately after the Option is granted, the Employee would
own (or pursuant to Section 424(d) of the Code would be deemed to own) stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of its Parent or Subsidiaries, if any.
The Administrator may, for Option Periods that have not yet commenced, establish
additional eligibility requirements not inconsistent with Section 423.
Section 5.
Option Periods

The Plan will generally be implemented by a series of “Option Periods”. Unless
otherwise determined by the Administrator, the Option Periods will be the
six-month periods commencing January 1 and ending June 30 and commencing July 1
and ending December 31 of each year. Each June 30 and December 31 will be an
“Exercise Date”. The Administrator may change the Exercise Date and the
commencement date, ending date and duration of the Option Periods to the extent
permitted by Section 423.
Section 6.
Option Grant

Subject to the limitations set forth in Section 4 and Section 10 of the Plan and
the Maximum Share Limit, on the first day of an Option Period, each Participant
automatically will be granted an Option to purchase shares of Stock on the
Exercise Date; provided, however, that no Participant will be granted an Option
under the Plan that permits the Participant’s right to purchase shares of Stock
under the Plan and under all other employee stock purchase plans of the Company
and its Parent and Subsidiaries, if any, to accrue at a rate that exceeds
$25,000 in Fair Market Value (or such other maximum as may be prescribed from
time to time by the Code) for each calendar year during which any Option granted
to such Participant is outstanding at any time, as determined in accordance with
Section 423(b)(8) of the Code.
Section 7.
Method of Participation

To participate in an Option Period, an Eligible Employee must execute and
deliver to the Administrator a payroll deduction and participation authorization
form in accordance with the procedures prescribed by and in a form acceptable to
the Administrator and, in so doing, the Eligible Employee will thereby become a
Participant as of the first day of such Option Period. Such an Eligible Employee
will remain a Participant with respect to subsequent Option Periods until his or
her participation in the Plan is terminated as provided herein. Such payroll
deduction and participation authorization must be delivered no later than ten
(10) business days prior to the first day of an Option Period, or such other
time as specified by the Administrator.
A Participant’s authorization will remain in effect for subsequent Option
Periods unless the Participant files a new authorization within ten (10)
business days prior to the first day of such new Option Period (or such other
time as specified by the Administrator) or the Participant’s Option is cancelled
pursuant to Section 13 or Section 14 of the Plan. During an Option Period,
payroll deduction authorizations may not be increased or decreased, except that
a Participant may terminate his or her payroll deduction authorization by
canceling his or her Option in accordance with Section 13 of the Plan.
Each payroll deduction authorization will request payroll deductions in a whole
dollar amount between fifteen dollars ($15) and one thousand dollars ($1,000) of
the employee’s total cash compensation, including base pay or salary and any
overtime, cash bonuses or commissions per payroll period.
All payroll deductions made pursuant to this Section 7 will be credited to the
Participant’s Account. Amounts credited to a Participant’s Account will not be
required to be set aside in trust or otherwise segregated from the Company’s
general assets.
Section 8.
Method of Payment

A Participant must pay for shares of Stock purchased upon the exercise of an
Option with accumulated payroll deductions credited to the Participant’s
Account.
Section 9.
Purchase Price

The Purchase Price of shares of Stock issued pursuant to the exercise of an
Option on each Exercise Date will be eighty-five percent (85%) (or such greater
percentage specified by the Administrator to the extent permitted under Section
423) of the lesser of (a) the Fair Market Value of a share of Stock on the date
on which the Option was granted pursuant to Section 6 of the Plan (i.e., the
first day of the Option Period) and (b) the Fair Market Value of a share of
Stock on the date on which the Option is deemed exercised pursuant to Section 10
of the Plan (i.e., the Exercise Date).
Section 10.
Exercise of Options

Subject to the limitations set forth in Section 6 of the Plan and this Section
10, with respect to each Option Period, on the applicable Exercise Date, each
Participant will be deemed to have exercised his or her Option and the
accumulated payroll deductions in the Participant’s Account will be applied to
purchase the greatest number of whole shares of Stock (rounded down to the
nearest whole share) that can be purchased with such Account balance at the
applicable Purchase Price; provided, however, that no more than 20,000 shares of
Stock may be purchased by a Participant on any Exercise Date, or such lesser
number as the Administrator may prescribe in accordance with Section 423 (the
“Maximum Share Limit”). As soon as practicable thereafter, shares of Stock so
purchased will be placed, in book-entry form, into a record keeping account in
the name of the Participant. No fractional shares will be purchased; any payroll
deductions accumulated in a Participant’s Account that are not sufficient to
purchase a full share will be retained in the Participant’s Account for the
subsequent Option Period, subject to earlier withdrawal by the Participant as
provided in Section 13 of the Plan.
Except as provided above with respect to fractional shares, any amount of
payroll deductions in a Participant’s Account that are not used for the purchase
of shares of Stock, whether because of the Participant’s withdrawal from
participation in an Option Period or for any other reason, will be returned to
the Participant or his or her designated beneficiary or legal representative, as
applicable, without interest, as soon as administratively practicable after such
withdrawal or other event, as applicable.
If the Participant’s accumulated payroll deductions on the Exercise Date would
otherwise enable the Participant to purchase shares of Stock in excess of the
Maximum Share Limit or the maximum Fair Market Value set forth in Section 6 of
the Plan, the excess of the amount of the accumulated payroll deductions over
the aggregate Purchase Price of the shares of Stock actually purchased will be
returned to the Participant, without interest, as soon as administratively
practicable after such Exercise Date.
Notwithstanding any provision of the Plan to the contrary, no Option may be
exercised after 27 months from its grant date.
Section 11.
Interest

No interest will be payable on any amount held in the Account of any
Participant.
Section 12.
Taxes

Payroll deductions will be made on an after-tax basis. The Administrator will
have the right, as a condition to exercising an Option, to make such provision
as it deems necessary to satisfy its obligations to withhold federal, state,
local income or other taxes incurred by reason of the purchase or disposition of
shares of Stock under the Plan. In the Administrator’s discretion and subject to
applicable law, such tax obligations may be paid in whole or in part by delivery
of shares of Stock to the Company, including shares of Stock purchased under the
Plan, valued at Fair Market Value, but not in excess of the minimum statutory
amounts required to be withheld.
Section 13.
Cancellation and Withdrawal

A Participant who holds an Option under the Plan may cancel all (but not less
than all) of his or her Option and terminate his or her payroll deduction
authorization by revoking such authorization by written notice delivered to the
Administrator, which, to be effective with respect to an upcoming Exercise Date,
must be delivered not later than ten (10) business days prior to such Exercise
Date (or such other time as specified by the Administrator). Upon such
termination and cancellation, the balance in the Participant’s Account will be
returned to the Participant, without interest, as soon as administratively
practicable thereafter. For the avoidance of doubt, a Participant who reduces
his or her withholding rate for future payroll periods to zero pursuant to
Section 7 of the Plan, will be deemed to have revoked his or her payroll
deduction authorization and canceled his or her Option as to future Option
Periods.
A Participant who makes a hardship withdrawal from a 401(k) Plan will be deemed
to have terminated his or her payroll deduction authorization for subsequent
payroll dates relating to the then current Option Period as of the date of such
hardship withdrawal and amounts accumulated in the Participant’s Account as of
such date will be returned to the Participant, without interest, as soon as
administratively practicable thereafter. An Employee who has made a hardship
withdrawal from a 401(k) Plan will not be permitted to participate in Option
Periods commencing after the date of his or her hardship withdrawal until the
first Option Period that begins at least six months after the date of his or her
hardship withdrawal.
Section 14.
Termination of Employment; Death of Participant

Upon the termination of a Participant’s employment with the Company (or a
Designated Subsidiary, as applicable) for any reason or the death of a
Participant during an Option Period prior to an Exercise Date or in the event
the Participant ceases to qualify as an Eligible Employee, the Participant will
cease to be a Participant, any Option held by him or her under the Plan will be
deemed canceled, the balance in the Participant’s Account will be returned to
the Participant (or his or her estate or designated beneficiary in the event of
the Participant’s death), without interest, as soon as administratively
practicable thereafter, and the Participant will have no further rights under
the Plan.
Section 15.
Equal Rights; Participant’s Rights Not Transferable

All Participants granted Options under the Plan will have the same rights and
privileges consistent with the requirements set forth in Section 423. Any Option
granted under the Plan will be exercisable during the Participant’s lifetime
only by him or her and may not be sold, pledged, assigned, or transferred in any
manner. In the event any Participant violates or attempts to violate the terms
of this Section 15, as determined by the Administrator in its sole discretion,
any Options held by him or her may be terminated by the Company and, upon the
return to the Participant of the balance of his or her Account, without
interest, all of the Participant’s rights under the Plan will terminate.
Section 16.
Change in Capitalization; Merger

In the event of any change in the outstanding Stock by reason of a stock
dividend, split-up, recapitalization, merger, consolidation, reorganization, or
other capital change, the aggregate number and type of shares of Stock available
under the Plan, the number and type of shares of Stock granted under any
outstanding Options, the maximum number and type of shares of Stock purchasable
under any outstanding Option, and the purchase price per share of Stock under
any outstanding Option will be appropriately adjusted; provided, that any such
adjustment shall be made in a manner that complies with Section 423.
In the event of a sale of all or substantially all of the Stock or a sale of all
or substantially all of the assets of the Company, or a merger or similar
transaction in which the Company is not the surviving corporation or that
results in the acquisition of the Company by another person, the Administrator
may, in its discretion, (a) if the Company is merged with or acquired by another
corporation, provide that each outstanding Option will be assumed or exchanged
for a substitute Option granted by the acquiror or successor corporation or by a
parent or subsidiary of the acquiror or successor corporation, (b) cancel each
outstanding Option and return the balances in Participants’ Accounts to the
Participants, and/or (c) pursuant to Section 18 of the Plan, terminate the
Option Period on or before the date of the proposed sale, merger or similar
transaction.
Section 17.
Administration of Plan

The Plan will be administered by the Administrator, which will have the
authority to interpret the Plan, determine eligibility under the Plan, prescribe
forms, rules and procedures relating to the Plan and otherwise do all things
necessary or appropriate to carry out the purposes of the Plan. All
determinations and decisions by the Administrator regarding the interpretation
or application of the Plan will be final and binding on all Participants.
The Administrator may specify the manner in which Employees are to provide
notices and payroll deduction authorizations. Notwithstanding any requirement of
“written notice” herein, the Administrator may permit Employees to provide
notices and payroll deduction authorizations electronically.
Section 18.
Amendment and Termination of Plan

The Board reserves the right at any time or times to amend the Plan to any
extent and in any manner it may deem advisable; provided, that any amendment
that would be treated as the adoption of a new plan for purposes of Section 423
will have no force or effect unless approved by the shareholders of the Company
within 12 months before or after its adoption.
The Board reserves the right at any time or times to suspend or terminate the
Plan. In connection therewith, the Board may provide, in its sole discretion,
either that outstanding Options will be exercisable either at the Exercise Date
for the applicable Option Period or on such earlier date as the Board may
specify (in which case such earlier date will be treated as the Exercise Date
for the applicable Option Period), or that the balance of each Participant’s
Account will be returned to the Participant, without interest.
Section 19.
Approvals

Shareholder approval will be obtained prior to the date that is 12 months after
the date of Board approval.
Notwithstanding anything herein to the contrary, the obligation of the Company
to issue and deliver shares of Stock under the Plan will be subject to the
approval required of any governmental authority in connection with the
authorization, issuance, sale or transfer of such shares of Stock and to any
requirements of any national securities exchange applicable thereto, and to
compliance by the Company with other applicable legal requirements in effect
from time to time.
Section 20.
Participants’ Rights as Shareholders and Employees

A Participant will have no rights or privileges as a shareholder of the Company
and will not receive any dividends in respect of any shares of Stock covered by
an Option granted hereunder until such Option has been exercised, full payment
has been made for such shares of Stock, and the shares of Stock have been issued
to the Participant.
Nothing contained in the provisions of the Plan will be construed as giving to
any Employee the right to be retained in the employ of the Company or any
Designated Subsidiary or as interfering with the right of the Company or any
Designated Subsidiary to discharge, promote, demote or otherwise re-assign any
Employee from one position to another within the Company or any Designated
Subsidiary at any time.
Section 21.
Information Regarding Disqualifying Dispositions.

By electing to participate in the Plan, each Participant agrees to provide such
information about any transfer of Stock acquired under the Plan that occurs
within two years after the first day of the Option Period in which such Stock
was acquired and within one year after the acquisition of such Stock as may be
requested by the Company or any Designated Subsidiary in order to assist it in
complying with applicable tax laws.
Section 22.
Governing Law

The Plan will be governed by and interpreted consistently with the laws of the
State of Delaware, except as may be necessary to comply with applicable
requirements of federal law.
Section 23.
Effective Date and Term

The Plan will become effective upon adoption of the Plan by the Board and no
rights will be granted hereunder after the earliest to occur of (a) the Plan’s
termination by the Company, (b) the issuance of all shares of Stock available
for issuance under the Plan or (c) January 19, 2024.
EXHIBIT A
Definition of Terms


The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:


“401(k) Plan”: A savings plan qualifying under Section 401(k) of the Code that
is sponsored by the Company for the benefit of its employees.


“Account”: A payroll deduction account maintained in the Participant’s name on
the books of the Company.


“Administrator”: The Compensation Committee of the Board and its delegates,
except that the Compensation Committee may delegate its authority under the Plan
to a sub-committee comprised of one or more of its members, to members of the
Board, or to officers or employees of the Company to the extent permitted by
applicable law. In each case, references herein to the Administrator refer, as
applicable, to such persons or groups so delegated to the extent of such
delegation. 


“Board”: The Board of Directors of the Company.


“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.


“Company”: Genocea Biosciences, Inc.


“Designated Subsidiary”: A Subsidiary of the Company that has been designated by
the Board or the Compensation Committee of the Board from time to time as
eligible to participate in the Plan as set forth on Exhibit B to the Plan.


“Effective Date”: The date set forth in Section 23 of the Plan.


“Eligible Employee”: Any Employee who meets the eligibility requirements set
forth in Section 4 of the Plan.


“Employee”: Any person who is employed by the Company or a Designated
Subsidiary. For the avoidance of doubt, independent contractors and independent
contractors are not “Employees”.


“Exercise Date”: The date set forth in Section 5 of the Plan or otherwise
designated by the Administrator with respect to a particular Option Period on
which a Participant will be deemed to have exercised the Option granted to him
or her for such Option Period.    


“Fair Market Value”:


(a) If the Stock is readily traded on an established national exchange or
trading system (including the NASDAQ Global Market), the closing price of a
share of Stock as reported by the principal exchange on which such Stock is
traded; provided, however, that if such day is not a trading day, Fair Market
Value will mean the reported closing price of a share of Stock for the
immediately preceding day that is a trading day.


(b) If the Stock is not traded on an established national exchange or trading
system, the average of the bid and ask prices for shares Stock where the bid and
ask prices are quoted.


(c) If the Stock cannot be valued pursuant to clauses (a) or (b), the value as
determined in good faith by the Board in its sole discretion.


“Maximum Share Limit”: The meaning set forth in Section 10 of the Plan.


“Option”: An option granted pursuant to the Plan entitling the holder to acquire
shares of Stock upon payment of the Purchase Price per share of Stock.


“Option Period”: An offering period established in accordance with Section 5 of
the Plan.


“Parent”: A “parent corporation” as defined in Section 424(e) of the Code.


“Participant”: An Eligible Employee who elects to enroll in the Plan.


“Plan”: The Genocea Biosciences, Inc. 2014 Employee Stock Purchase Plan, as from
time to time amended and in effect.


“Purchase Price”: The price per share of Stock with respect to an Option Period
determined in accordance with Section 9 of the Plan.


“Section 423”: Section 423 of the Code and the regulations thereunder.


“Stock”: Common stock of the Company, par value $0.001 per share.


“Subsidiary”: A “subsidiary corporation” as defined in Section 424(f) of the
Code.


EXHIBIT B
Designated Subsidiaries


Designated Subsidiaries as of the date of adoption of the Plan by the Board are
listed below:




